Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Response to Amendment
This is in response to applicant's amendment which was filed on 7/5/2022 and has been entered. Claims 1, 16, 31, have been amended. Claims 2, 4, 6, 8-9, 11, 17, 19, 21, 23-24, 26, 32, 34, 36, 38-39, and 41 have been cancelled. Claims 49-63 have been added. Claims 1, 3, 5, 7, 10, 12-16, 18, 20, 22, 25, 27-31, 33, 35, 37, 40, 42-63 are still pending in this application, with claim 1, 16, and 31 being independent.
 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
 
EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
 
Authorization for this examiner’s amendment was given in a telephone interview with Hanchel Cheng on 7/5/2022.
 
The application has been amended as follows:

1.	(Currently Amended) A method for enhancing an audio signal, comprising, by a circuitry of a device:  
transmitting a request to an operating system of the device for rendering system information of an audio rendering system associated with the device, the operating system operating the device and the audio rendering system;
receiving, from the operating system of the device, the rendering system information, wherein the rendering system information comprises data representative of a communication path of the audio signal, wherein the data representative of the communication path of the audio signal includes metadata indicative of an audio consumption software application associated with the audio signal;
querying a database using the data representative of the communication path of the audio signal;
receiving, responsive to querying the database, an audio enhancement, wherein the audio enhancement is mapped, in the database, to the data representative of the communication path of the audio signal; 
applying the audio enhancement to the audio signal to generate an enhanced audio signal; and
providing the enhanced audio signal to the audio rendering system.
2.	(Canceled) 
3.	(Previously presented) The method of claim 1, wherein the database is in one of the device or a remote system connected to the device via a network.
4.	(Canceled) 
5.	(Original) The method of claim 1, wherein the rendering system information includes a unique device identifier.
6.	(Canceled) 
7.	(Original) The method of claim 1, wherein the rendering system information includes at least one of a position or orientation of the device.
8.	(Canceled) 
9.	(Canceled) 
10.	(Original) The method of claim 1, wherein the rendering system information includes an audio codec used by the device.
11.	(Canceled) 
12.	(Original) The method of claim 1, wherein the rendering system information includes manufacturer information.
13.	(Original) The method of claim 1, wherein the audio enhancement includes filtering side subband components and mid subband components of the audio signal.
14.	(Original) The method of claim 1, wherein the audio enhancement includes crosstalk processing.
15.	(Original) The method of claim 1, wherein the audio enhancement includes adjusting for an asymmetry between a left and right speaker of the rendering system by applying at least one of a filter, time delay, or gain.
16.	(Currently Amended) A device, comprising:
an audio rendering system; and
circuitry configured to:
transmit a request to an operating system of the device for rendering system information of an audio rendering system associated with the device, the operating system operating the device and the audio rendering system;
receive, from the operating system of the device, the rendering system information, wherein the rendering system information comprises data representative of a communication path of the audio signal, wherein the data representative of the communication path of the audio signal includes metadata indicative of an audio consumption software application associated with the audio signal;
query a database using the data representative of the communication path of the audio signal;
receive, responsive to querying the database, an audio enhancement, wherein the audio enhancement is mapped, in the database, to the data representative of the communication path of the audio signal;
apply the audio enhancement to the audio signal to generate an enhanced audio signal; and
provide the enhanced audio signal to the audio rendering system.
17.	(Canceled) 
18.	(Previously presented) The device of claim 16, wherein the database is in one of the device or a remote system connected to the device via a network.
19.	(Canceled) 
20.	(Original) The device of claim 16, wherein the rendering system information includes a unique device identifier.
21.	(Canceled) 
22.	(Original) The device of claim 16, wherein the rendering system information includes at least one of a position or orientation of the device.
23.	(Canceled) 
24.	(Canceled) 
25.	(Original) The device of claim 16, wherein the rendering system information includes an audio codec used by the device.
26.	(Canceled)
27.	(Original) The device of claim 16, wherein the rendering system information includes manufacturer information.
28.	(Original) The device of claim 16, wherein the audio enhancement includes filtering side subband components and mid subband components of the audio signal.
29.	(Original) The device of claim 16, wherein the audio enhancement includes crosstalk processing.
30.	(Original) The device of claim 16, wherein the audio enhancement includes adjusting for an asymmetry between a left and right speaker of the rendering system by applying at least one of a filter, time delay, or gain.
31.	(Currently Amended) A non-transitory computer readable medium storing instructions that when executed by one or more processors configure the one or more processors to:
transmit a request to an operating system of the device for rendering system information of an audio rendering system associated with the device, the operating system operating the device and the audio rendering system;
receive, from the operating system of the device, the rendering system information, wherein the rendering system information data representative of a communication path of the audio signal, wherein the data representative of the communication path of the audio signal includes metadata indicative of an audio consumption software application associated with the audio signal;
querying a database using the data representative of the communication path of the audio signal;
receiving, responsive to querying the database, an audio enhancement, wherein the audio enhancement is mapped, in the database, to the data representative of the communication path of the audio signal;
apply the audio enhancement to the audio signal to generate an enhanced audio signal; and
provide the enhanced audio signal to the audio rendering system.
32.	(Canceled) 
33.	(Previously presented) The non-transitory computer readable medium of claim 31, wherein the database is in one of the device or a remote system connected to the device via a network.
34.	(Canceled) 
35.	(Original) The non-transitory computer readable medium of claim 31, wherein the rendering system information includes a unique device identifier.
36.	(Canceled) 
37.	(Original) The non-transitory computer readable medium of claim 31, wherein the rendering system information includes at least one of a position or orientation of the device.
38.	(Canceled) 
39.	(Canceled)
40.	(Original) The non-transitory computer readable medium of claim 31, wherein the rendering system information includes an audio codec used by the device.
41.	(Canceled)
42.	(Original) The non-transitory computer readable medium of claim 31, wherein the rendering system information includes manufacturer information.
43.	(Original) The non-transitory computer readable medium of claim 31, wherein the audio enhancement includes filtering side subband components and mid subband components of the audio signal.
44.	(Original) The non-transitory computer readable medium of claim 31, wherein the audio enhancement includes crosstalk processing.
45.	(Original) The non-transitory computer readable medium of claim 31, wherein the audio enhancement includes adjusting for an asymmetry between a left and right speaker of the rendering system by applying at least one of a filter, time delay, or gain.
46.	(Previously presented) The non-transitory computer readable medium of claim 31, wherein the rendering system information includes an orientation of the device and the audio enhancement includes crosstalk processing.
47.	(Previously presented) The method of claim 1, wherein the rendering system information includes an orientation of the device and the audio enhancement includes crosstalk processing.
48.	(Previously presented) The device of claim 16, wherein the rendering system information includes an orientation of the device and the audio enhancement includes crosstalk processing.
49.	(Previously Presented)	The non-transitory computer readable medium of claim 31, wherein the communication path of the audio signal corresponds to a route on which the audio signal is transmitted to the audio rendering system.
50.	(Previously Presented) The non-transitory computer readable medium of claim 31, wherein the communication path of the audio signal is a headphone jack, built-in speakers of the device, a Bluetooth connection, a universal serial bus (USB) connection, or a high-definition multi-media interface (HDMI).
51.	(Canceled) 
52.	(Currently Amended) The non-transitory computer readable medium of claim 51, wherein the audio consumption software application is a telephone application, music application, video application, or a gaming application.
53.	(Previously Presented) The non-transitory computer readable medium of claim 31, wherein the rendering system information includes a device class.
54.	(Previously Presented) The non-transitory computer readable medium of claim 31, wherein the rendering system information includes at least one of a model identifier or a product identifier.
55.	(Previously Presented) The method of claim 1, wherein the communication path of the audio signal corresponds to a route on which the audio signal is transmitted to the audio rendering system.
56.	(Previously Presented) The method of claim 1, wherein the communication path of the audio signal is a headphone jack, built-in speakers of the device, a Bluetooth connection, a universal serial bus (USB) connection, or a high-definition multi-media interface (HDMI).
57.	(Canceled)
58.	(Currently Amended) The method of claim 57, wherein the audio consumption software application is a telephone application, music application, video application, or a gaming application.
59.	(Previously Presented) The method of claim 1, wherein the rendering system information includes a device class.
60.	(Previously Presented) The method of claim 1, wherein the rendering system information includes at least one of a model identifier or a product identifier.
61.	(Previously Presented) The device of claim 16, wherein the communication path of the audio signal corresponds to a route on which the audio signal is transmitted to the audio rendering system.
62.	(Previously Presented) The device of claim 16, wherein the communication path of the audio signal is a headphone jack, built-in speakers of the device, a Bluetooth connection, a universal serial bus (USB) connection, or a high-definition multi-media interface (HDMI).
63.	(Canceled) 
64.	(New) A method for enhancing an audio signal, comprising, by a circuitry of a device:  
transmitting a request to an operating system of the device for rendering system information of an audio rendering system associated with the device, the operating system operating the device and the audio rendering system;
receiving, from the operating system of the device, the rendering system information, wherein the rendering system information comprises data representative of a communication path of the audio signal, wherein the communication path of the audio signal is a headphone jack, built-in speakers of the device, a Bluetooth connection, a Wi-Fi connection, a universal serial bus (USB) connection, or a high-definition multi-media interface (HDMI);
querying a database using the data representative of the communication path of the audio signal;
receiving, responsive to querying the database, an audio enhancement, wherein the audio enhancement is mapped, in the database, to the data representative of the communication path of the audio signal; 
applying the audio enhancement to the audio signal to generate an enhanced audio signal; and
providing the enhanced audio signal to the audio rendering system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NORMAN YU whose telephone number is (571)270-7436.  The examiner can normally be reached on Mon - Fri 11am-7pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any response to this action should be mailed to:
                        Commissioner of Patents and Trademarks
                        P.O. Box 1450
                        Alexandria, Va.  22313-1450
        Or faxed to:
                    (571) 273-8300, for formal communications intended for entry and for 
                     informal or draft communications, please label “PROPOSED” or “DRAFT”.
                                Hand-delivered responses should be brought to: 

                         Customer Service Window 
                         Randolph Building 
                         401 Dulany Street 
                         Arlington, VA 22314

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NORMAN YU/Primary Examiner, Art Unit 2652